Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

DETAILED ACTION

This action is response to the application filed on December 13, 2020.

Claims 1-20 are pending.
  
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta (U.S. Pub. No. 2019/0278661).

With respect to claims 1, 13 and 20, Mehta teaches 
training one or more machine learning (ML) models of a first prediction algorithm with archived backup job samples (FIG. 12, [0310] Machine learning is used here for analyzing performance data and job size in order to determine a proper backup level, estimated job completion time); 
applying the first prediction algorithm to the archived backup job samples to predict a first set of execution times ([0377] estimated completion time for and has assigned a start time to each pending backup job to be executed during the available backup window); 
training one or more ML models of a second prediction algorithm with the archived backup job samples ([0377] manager has determined an estimated completion time for and has assigned a start time to each pending backup job to be executed during the available backup window); 
applying the second prediction algorithm to the archived backup job samples to predict a second set of execution times ([0377] storage manager 740 needs to determine whether all pending backup jobs can be completed within the available backup window, [0421] first backup job; and wherein among pending backup jobs with 
determining a total execution duration by applying a selected prediction algorithm to a total backup job number, wherein the selected prediction algorithm is selected among the first prediction algorithm and the second prediction algorithm based on which of the first set of execution times and the second set of execution times has a lower error when compared to actual execution times of the archived backup job samples ([0377] completion time of a given backup job as compared to its predecessor job exceeds the RPO even if it meets the backup window.  These scenarios can happen when too many backup jobs compete for the same backup window, or when network/system conditions simply do not allow for timely and/or reliable job execution); and determining a number of backup agents to deploy in a predefined time period based on the total execution duration and the total backup job number ([0356] Storage manager 740 illustratively uses machine learning based on a sliding window of past backup jobs to make the expected duration determination, [0421] receive information from a data agent involved in the first backup job indicating that one or more data objects failed to be backed up in the first backup job; and re-submit the one or more data objects to be backed up in a second backup job scheduled to meet the recovery point objective).

 With respect to claims 6 and 18, Mehta teaches arranging the archived backup job samples so that each job sample includes a job scheduled timestamp and an 

 With respect to claims 7 and 19, Mehta teaches autoregressive integrated moving average (ARIMA) model and training the ARIMA model includes fitting the ARIMA model to the arranged archived backup job samples, the fit of the ARIMA model determining ARIMA coefficients of the ARIMA model ([0421] receive information from a data agent involved in the first backup job indicating that one or more data objects failed to be backed up in the first backup job).
 
With respect to claim 8, Mehta teaches  number of backup agents previously deployed in an associated backup, a total number of backup jobs required within time a slot, a total backup jobs execution duration, and a success ratio defined by a successful backup job number and the total number of backup jobs; filtering the additional data samples to include only data samples having above a threshold success ratio; applying polynomial regression to fit a polynomial regression model to the additional data samples, the fit determining coefficients of the polynomial regression model; and applying the polynomial regression model to the total backup job number and the total execution duration to yield the number of backup agents to deploy in the predefined time period ([0421] receive information from a data agent involved in the first backup job indicating that one or more data objects failed to be backed up in the first backup job).



With respect to claim 10, Mehta teaches lower error is determined based on which of the first set of execution times or the second set of execution times has a lower variance, each respective variance measuring how much each set of execution times differs from the actual execution times of the archived backup job samples on average ([0356] Storage manager 740 illustratively uses machine learning based on a sliding window of past backup jobs to make the expected duration determination).

With respect to claim 11, Mehta teaches training the one or more ML models of the first prediction algorithm includes a clustering model, and the one or more ML models of the second prediction algorithm does not include a clustering model ([0356] Storage manager 740 illustratively uses machine learning based on a sliding window of past backup jobs to make the expected duration determination).

With respect to claim 12, Mehta teaches archived backup job samples are continuously updated with performed backup job data each time to method is repeated to hone the one or more ML model of the first prediction algorithm and the one or more ML models of the second prediction algorithm ([0421] receive information from a data agent involved in the first backup job indicating that one or more data objects failed to .


Allowable Subject Matter

Claims 2-5 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163